Name: Commission Regulation (EC) No 3379/93 of 9 December 1993 suspending advance fixing of the export refunds on wheat or meslin flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/ 14 Official Journal of the European Communities 10 . 12. 93 COMMISSION REGULATION (EC) No 3379/93 of 9 December 1993 suspending advance fixing of the export refunds on wheat or meslin flour the products concerned be temporarily suspended, and that certificates, for which the application is pending, should not be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 12 (5) thereof, Whereas Article 12 (5) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on wheat or meslin flour should therefore be suspended ; Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refunds on the products falling within CN code 1101 00 00 is hereby suspended from 10 to 16 December 1993 . Article 2 This Regulation shall enter into force on 10 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1993 . For the Commission Rene STEICHEN Member of the Commission (*) OJ No L 181 , 1 . 7. 1992, p . 21 . o OJ No L 196, 5 . 8 . 1993, p . 22.